 
Exhibit 10.1

 
SECURED PARTY SALE AGREEMENT


This Secured Party Sale Agreement (the “Agreement”) is entered into as of March
21, 2008, by and between NewStar Financial, Inc., a Delaware corporation
(“Seller”), as administrative agent and  lender under the Credit Agreement (as
hereinafter defined), USDC Portsmouth, Inc., a California corporation
(“Purchaser”), and U.S. Dry Cleaning Corporation, a Delaware corporation
(“Parent”).


WITNESSETH


WHEREAS, Seller has a duly perfected security interest in and lien on
substantially all of the assets of Zoots Corporation, a Delaware corporation
(“Zoots”), Zoots Holding Corporation, a Delaware corporation (“Holding”),
Delivery LLC, a Delaware limited liability company (“Delivery,” and together
with Zoots and Holding, the “Companies,” each of which may be referred to from
time to time herein individually as a “Company”), and Widmer’s, LLC, a Delaware
limited liability company (“Widmer’s”), to secure all liabilities, obligations
and indebtedness owing to Seller under that certain Credit and Security
Agreement dated as of April 1, 2005 among Zoots as borrower, Holding, Delivery
and Widmer’s as guarantors, and Seller (as successor lender thereunder) (as
amended from time to time, the “Credit Agreement”), and the other agreements,
documents and instruments entered into in connection therewith (collectively,
the “Credit Documents”);
 
WHEREAS, Events of Default (as defined in the Credit Agreement) have occurred
and are continuing;
 
WHEREAS, as a result of such Events of Default and contemporaneously with the
execution and delivery hereof, Seller is conducting a private sale to Purchaser
pursuant to Section 9-610 of the UCC (as defined below) of certain of the assets
of the Companies;
 
WHEREAS, the Companies have consented to the sale provided for in this Agreement
and have entered into an Assignment and Assumption Agreement with Purchaser of
even date herewith (the “Assignment Agreement”), which, among other things,
provides for the assignment to Purchaser at Closing of certain contracts to
which the Companies are party; and
 
WHEREAS, the parties desire to memorialize the terms and conditions under which
Seller will sell to Purchaser, and Purchaser will purchase from Seller, certain
of the assets of the Companies.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
THE TRANSACTIONS; CLOSING
 
1.1.           Purchase and Sale of Purchased Assets.  Subject to the terms and
conditions of this Agreement, at the Closing (as hereinafter defined), Seller,
in its capacity as a secured creditor conducting a private foreclosure sale
pursuant to Section 9-610 of the UCC, shall sell, transfer, assign and deliver
to Purchaser, and Purchaser shall purchase from Seller, all of the Companies’
rights in and to the assets of the Companies’ assets described on Schedule 1.1
hereof (all of such assets being referred to herein as the “Purchased Assets”).
 
1.2.           Excluded Assets. Notwithstanding anything to the contrary
contained in this Agreement, the Purchased Assets do not include:  (a) those
assets described in clauses (i), (vi) (to the extent that any fixtures are
deemed are to be real estate requiring a filing with local records), (xii) and
(xiii) of Section 2(q) to the Assignment Agreement (to the extent  Seller does
not have a perfected security interest under applicable law), and those assets
described on Schedule 3(a) of the Assignment Agreement (to the extent  Seller
does not have a perfected security interest under applicable law), (b) except
$15,000 of the Companies cash on hand in Virginia and $52,400 of deposits
currently in possession of landlords under real estate leases being assigned to
the Purchaser under the Assignment Agreement, the Companies’ cash, including
deposits and escrows held by others, (c) all amounts due to any Company from any
other Company or Widmer’s, (d) any equity interests owned or held by any
Company, (e) any deposit or investment account of any Company at any financial
institution, (f) any real estate assets, including, without limitation, any
rights under any leases and fixtures (to the extent perfection of the security
interest in such fixtures requires a filing with land records), (g) motor
vehicles, (h) any other assets in which Seller does not have a perfected
security interest, and (i) rights of the Companies in its trademarks and trade
names and the rights of third parties to use such trademarks and tradenames in
any jurisdictions other than Georgia, Maryland,  North Carolina, South Carolina
and Virginia.
 
1.3.           Certain Definitions.  Capitalized terms not defined herein shall
have the meaning set forth in the Assignment Agreement.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:
 
(a)           “Affiliate” means, with respect to any specified Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such specified Person.
 
(b)           “Key Landlord Consents” means, collectively, written estoppels and
consents from the Companies’ landlords with respect to the following
stores:   Store No. 76, in form and substance reasonably satisfactory to
Purchaser.
 
(c)           “Lien” means any security interest, mortgage, lien, pledge,
adverse claim, interest, charge, option, conditional sale or other title
retention agreement, or other similar encumbrance.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(d)           “Person” means an individual, a corporation, a partnership, a
limited liability company, a trust, an unincorporated association, a
governmental entity or any agency, instrumentality or political subdivision of a
governmental entity, or any other entity or body.
 
(e)           “UCC” means the Uniform Commercial Code as in effect from time to
time in the Commonwealth of Massachusetts.  Section references herein with
respect to the UCC are to Article 9 of the Uniform Commercial Code as in effect
from time to time in the Commonwealth of Massachusetts.
 
1.4.           Consideration.  The consideration (the “Consideration”) to be
given by Purchaser for the Purchased Assets shall consist of the following:
 
(a)           $764,929 which shall be paid in cash to Seller on the Closing Date
(less the deposit amount paid by Purchaser pursuant to Section 1.4(c) below and
the amount paid to the Seller in escrow pursuant to Section 1.7 below) in
immediately available funds via wire transfer, in accordance with wire
instructions to be provided by Seller at or prior to the Closing; and
 
(b)           Purchaser’s 10% Senior Secured Note in the initial principal
amount of $975,000 made to the order of Seller (the “Note”), as described in
Section 1.5 below (the sum of Sections 1.4(a) and 1.4(b) are the “Purchase
Price”), the payment of which Note shall be unconditionally guaranteed by the
Parent pursuant to a guaranty substantially in the form of Exhibit A (the
“Guaranty”).
 
(c)           Upon execution of this Agreement, Purchaser shall have paid to
Seller a deposit in the amount of $100,000 (the “Deposit”), to be credited
against the Purchase Price for the Purchased Assets conveyed pursuant to the
Sale Agreement.  The Deposit shall be held in escrow until Closing, and shall be
refunded unless (i) the Assignment Agreement is terminated in accordance with
Section 8(a)(iii) thereof, (ii) this Agreement is terminated pursuant to Section
6.1(c) hereof, or (iii) the transactions contemplated by this Agreement and the
Assignment Agreement has closed on the Closing Date.  If the deposit is to be
refunded, the Seller shall promptly cause the Deposit to be returned to
Purchaser on March 25, 2008 unless otherwise agreed by the parties hereto in
writing.
 
1.5.           Note, Security Agreement and Pledge.  The Note to be delivered by
Purchaser to Seller pursuant to Section 1.4(b) above shall be in substantially
the form of Exhibit B hereto.  The Note shall mature six (6) months after the
Closing Date, with interest payable on a bi-monthly basis.  The Note will be
secured by (i) a second priority security interest in all tangible and
intangible property, whether now existing or hereafter acquired or created, of
Purchaser, and (ii) a second priority pledge of the shares of the Purchaser by
the Parent ((i) and (ii) are collectively, the “Collateral”) pursuant to a
security agreement substantially in the form of Exhibit C (the “Security
Agreement”), and a pledge agreement substantially in the form of Exhibit D (the
“Pledge Agreement”).  Purchaser would be prohibited from pledging the Collateral
to secure any other indebtedness, liability or obligation, provided that nothing
herein, or in the Security Agreement, shall prohibit Purchaser from granting
purchase money security interests solely in assets financed by unrelated third
parties.
 

 
- 3 -

--------------------------------------------------------------------------------

 

1.6.           Closing.  The transactions contemplated hereby (the
“Transactions”) shall take place at a closing (the “Closing”) to be held on (a)
the earlier of March 24, 2008, and five (5) business days after the satisfaction
or waiver of the conditions at Closing specified in Article 5 hereof (other than
those conditions which are normally performed at the Closing, but subject to the
satisfaction or waiver of such conditions), or (b) such other date as agreed to
in writing by Seller and Purchaser (the “Closing Date”).  The Closing may be
conducted remotely by exchanging signatures via electronic transmission, with
original signatures to be exchanged via overnight mail.
 
1.7.           Retention in Connection with Key Landlord Consents.  If the
Companies fail to deliver the Key Landlord Consent on or prior to the Closing
Date, Purchaser shall pay in escrow to Seller on the Closing Date $38,744, less
50% of each Retained Amount (as hereinafter defined) with respect to which a Key
Landlord Consent has been obtained on or before the Closing Date and the related
security deposit.  The Consideration may be reduced by the following amounts
(collectively, the “Retained Amounts”):  (i) with respect to Store No. 76,
$70,000, and (ii) the amount of the security deposit under the foregoing lease,
as hereinafter provided.  On May 1, 2008, with respect to lease above for which
a Key Landlord Consent has not been timely obtained, Purchaser shall promptly
instruct the Seller, in writing, to transfer 50% of the Retained Amount
(together with the related security deposit) to Purchaser from the escrow, and
50% shall be set-off by Purchaser against the payments due under the Note (in
which event the Note shall be deemed to be automatically amended
accordingly)(effective May 1, 2008) in accordance with the terms hereinafter set
forth.  In the event that the Companies or the Seller subsequently deliver any
such Key Landlord Consent to Purchaser on or prior to April 30, 2008, Purchaser
shall promptly instruct Seller, in writing, to transfer to Seller the cash
component of the Retained Amount, together with the related security deposit,
with respect to such Key Landlord Consent..  In the event that the Companies
fail to deliver the Key Landlord Consent to Purchaser on or prior to April 30,
2008, the Consideration shall automatically be reduced by an amount equal to the
relevant Retained Amount and the amount of the related security deposit, and (x)
Purchaser shall promptly instruct Seller, in writing, to transfer to Purchaser
from the escrow the cash component of such Retained Amount and the related
security deposit and (y) Purchaser shall set-off the remaining 50% of the
relevant Retained Amount against the payments due under the Note, in which event
the Note shall be deemed to be automatically amended accordingly (effective May
1, 2008).  If the principal amount of Note is deemed to be automatically amended
in accordance with this Section 1.7, Purchaser shall promptly deliver to Seller
a replacement Note (identical in all regards to the previous Note other than
with respect to the reduced principal amount) which Seller shall exchange for
such previous Note.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser that each of the statements
contained in this Article 2 is true and correct on the date hereof, and as of
the Closing Date:
 
2.1.           Organization, Power and Standing.  Seller and Lender is duly
organized, validly existing and in good standing under the laws of the state of
its organization, and in the case of Seller, has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  Seller is the duly appointed and acting agent of the Lender, with
full power and authority to act on its behalf in the manner set forth in, or as
contemplated by, this Agreement.
 

 
- 4 -

--------------------------------------------------------------------------------

 

2.2.           Due Authorization.  Seller has full power and authority and has
taken all required action on its part necessary to permit it to execute and
deliver and to carry out the terms of this Agreement and the other agreements,
instruments and documents contemplated hereby.
 
2.3.           Seller Liens; Sale Process.  The Companies’ liabilities to Seller
(as agent for the Lenders) are secured by valid, duly perfected liens on and
security interests in favor of Seller against all of the Purchased Assets.  The
Companies are in default under the Credit Documents and, as a result, Seller is
entitled to conduct the private foreclosure sale provided for in this Agreement
and exercise all available remedies under the UCC and to sell, transfer and
convey all of the Companies’ rights in and to the Purchased Assets to Purchaser
pursuant to this Agreement.  Neither Seller nor any Lender has transferred or
otherwise assigned or conveyed any right, title or interest of any Company in
and to the Purchased Assets pursuant to Section 9-610 of the UCC or otherwise to
any Person or entered into any agreement, other than this Agreement, providing
therefor.  Seller has or at Closing will have appropriate access to the
Purchased Assets to allow for a sale to be completed pursuant to the Credit
Documents and Section 9-610 of the UCC.  Seller has taken, or will take at or
prior to Closing, all actions necessary under the UCC and the Credit Documents
to conduct a commercially reasonable sale of the Purchased Assets under the UCC
pursuant to a private foreclosure sale under Section 9-610 thereof, and to
transfer the rights of the Companies in and to the Purchased Assets in
accordance with the provisions of the UCC and this Agreement.  The conveyance
contemplated in this Agreement complies with the requirements of Article 9 of
the UCC with respect to the Purchased Assets.
 
2.4.           Validity and Enforceability.  This Agreement is, and each of the
other agreements, documents and instruments contemplated hereby to which Seller
or any Lender is a party shall be when executed and delivered by Seller or such
Lender, the valid and binding obligations of Seller or such Lender enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and by laws related to the
availability of specific performance, injunctive relief or other equitable
remedies.
 
2.5.           No Conflict.  Neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (i) violate the
organizational documents or governing instruments of Seller or any Lender; (ii)
violate, be in conflict with, or constitute a default under, or require the
consent of any third party to, any contract or other agreement to which Seller
or any Lender is a party (including but not limited to the Credit Agreement, any
forbearance or other agreement any Company and Seller), or any contract or other
agreement included in the Purchased Assets or to be assigned to Purchaser
pursuant to the Assignment Agreement; or (iii) violate any statute, law,
regulation, judgment, order or decree of any Governmental Authority applicable
to Seller or any Lender.
 

 
- 5 -

--------------------------------------------------------------------------------

 

2.6.           Brokers; Agents.  Seller has not dealt with any agent, finder,
broker or other representative in any manner which could result in Purchaser
being liable for any fee or commission in connection with the subject matter of
this Agreement or the Transactions.
 
2.7.           Litigation.  To the knowledge of Seller, there is no order,
litigation, action or proceeding pending or threatened against Seller to be
brought before any Governmental Authority seeking to enjoin, restrain or
prohibit the Transactions or that may (or be reasonably expected to) adversely
effect the ability of Purchaser to own or operate the Purchased Assets.  To the
knowledge of Seller, there is no litigation or action pending or threatened
against Seller that might call into question the validity of this Agreement or
the other documents evidencing the Transactions, or any action taken or to be
taken pursuant hereto or thereto.
 
2.8.           Companies’ Obligations to Seller.  Seller is the sole holder of
all promissory notes evidencing the Companies’ obligations under the Credit
Agreement, and is currently the sole lender thereunder.
 
2.9.           No Other Representations or Warranties.  Seller acknowledges that
neither Purchaser nor any of its managers, officers, members, subsidiaries,
employees, consultants, agents or advisors makes or has made any representation
or warranty to Seller, any Lender, or their Affiliates, except for the
representations and warranties made by Purchaser and expressly set forth in
Article 3 of this Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT
 
Purchaser and Parent each represents and warrants to Seller that each of the
statements contained in this Article 3 is true and correct as of the date hereof
and as of the Closing Date:
 
3.1.           Organization, Power and Standing.  Purchaser is duly organized,
validly existing and in good standing under the laws of the State of California,
and has all requisite power and authority to execute and deliver this Agreement,
the Note, and the Security Agreement and to perform its obligations hereunder
and thereunder.  Parent is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has all requisite power and
authority to execute and deliver this Agreement and the Pledge Agreement and to
perform its obligations hereunder and thereunder.
 
3.2.           Authority.  Purchaser and Parent each has full power and
authority and has taken all required action on its part (including board and
stockholder approval, as applicable) necessary to permit it to execute and
deliver and to carry out the terms of this Agreement and the other agreements,
instruments and documents of Purchaser and Parent contemplated hereby.
 
3.3.           No-Conflict.  Neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (i) violate the
organizational documents or governing instruments of Purchaser or Parent; (ii)
violate, be in conflict with, or constitute a default under, or require the
consent of any third party to, any contract or other agreement to which
Purchaser or Parent is a party; or (iii) violate any statute, law, regulation,
judgment, order or decree of any Governmental Authority applicable to Purchaser
or Parent.
 

 
- 6 -

--------------------------------------------------------------------------------

 

3.4.           Validity and Enforceability.  This Agreement is, and each of the
other agreements, documents and instruments contemplated hereby to which
Purchaser and /or Parent is a party shall be when executed and delivered by
Purchaser and/or Parent, the valid and binding obligations of Purchaser and
Parent, respectively,  enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and by laws related to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3.5.           Financial Ability.  Purchaser has the financial capability to
consummate the Transactions contemplated by this Agreement and Purchaser
understands that Purchaser’s obligations hereunder are not in any way contingent
or otherwise subject to (i) Purchaser’s consummation of any financing
arrangements or Purchaser obtaining any financing or (ii) the availability of
any financing to Purchaser.
 
3.6.           No Other Representations or Warranties.  Purchaser and Parent
each acknowledges that neither Seller nor any of its directors, officers,
stockholders, employees, consultants, agents or advisors makes or has made any
representation or warranty to Purchaser, Parent, its Affiliates or its financing
sources and that the Purchased Assets are being conveyed to Purchaser “as-is and
where-is,” except for the representations and warranties made by Seller
expressly set forth in Article 2 of this Agreement.
 
3.7.           Existing Liens and Creditors Rights.  The Purchaser and Parent
warrant and represent that:
 
(a)           Other than Seller’s security interests contemplated hereunder,
Setal 2, LLC is the sole party with security interests in (i) tangible and
intangible property of the Purchaser, and (ii) the capital stock of the
Purchaser.
 
(b)           There are no existing intercreditor agreements between any parties
with respect to the assets described in Section 3.7(a)(i) and (ii).
 
ARTICLE 4
COVENANTS
 
4.1           Efforts.  Pending the Closing, Seller and Purchaser will use
commercially reasonable efforts to take or cause to be taken all action and do
or cause to be done all things necessary, proper or advisable to consummate the
Transactions contemplated by this Agreement.
 
4.2           Confidentiality. Pending the Closing of all of the transactions
contemplated hereby, all trade secrets or other information of a business,
financial, marketing, technical or other nature pertaining to the Companies or
any Company obtained by Purchaser from or on behalf of Seller or the Companies
will be kept confidential and will not be disclosed by Purchaser other than to
its officers, employees, advisors and financing sources; provided that the
foregoing restriction shall not apply to information which (a) is lawfully and
independently obtained by Purchaser from a third party without restriction as to
disclosure by Purchaser, (b) was known by Purchaser prior to its disclosure by
or on behalf of Seller or the Companies, (c) is in the public domain or enters
into the public domain through no fault of Purchaser, or (d) Purchaser is
required by law or legal process to disclose.  If this Agreement is terminated,
Purchaser will cause to be delivered to Seller, and/or the Companies, as
applicable, all materials obtained by Purchaser from or on behalf of Seller or
the Companies, whether obtained before or after the date of this
Agreement.  Following the Closing, Purchaser shall not, directly or indirectly,
disclose, divulge or make use of any trade secrets or other information of a
business, financial, marketing, technical or other nature pertaining to Seller
or the Companies that does not solely relate to the Purchased Assets, including
information of others that Seller and/or the Companies have agreed to keep
confidential.  Nothing in this Agreement, including, without limitation, this
Section 4.2, shall prevent Purchaser from making any public announcement and/or
filings that it may be required to make under applicable Law.
 

 
- 7 -

--------------------------------------------------------------------------------

 

4.3           Exclusivity.  From the date of this Agreement through the Closing
Date, unless this Agreement is earlier terminated pursuant to Section 6, except
as required by applicable law, Seller shall deal exclusively with Purchaser and
agrees that neither Seller nor any shareholder, employee, agent, or other
Affiliate of Seller will solicit, initiate, knowingly encourage, or participate
in discussions or negotiations with any third party other than Purchaser
regarding any proposals or offers relating to (i) the issuance, sale or other
disposition of any capital stock or any portion of the business or assets of any
of the Companies or (ii) the merger, consolidation, or other business
combination of any of the Companies with any other Person.  Seller hereby agrees
that it will immediately notify Purchaser in the event it is contacted by, or
receives an unsolicited bid or offer, from any Person or their representatives
concerning any transaction that is covered by this Section 4.3.
 
ARTICLE 5
CONDITIONS TO CLOSING
 
5.1.           Conditions to Obligations of Purchaser.  Unless waived in writing
by Purchaser, the obligation of Purchaser hereunder to consummate the
Transactions is subject to the satisfaction at or prior to the Closing of the
following conditions:
 
(a)           Representations and Warranties True. The representations and
warranties of Seller contained in Article 2 shall be true and accurate in all
material respects (except that each representation or warranty already qualified
by materiality shall be true and correct in all respects) on and as of the date
of the Closing with the same effect as though made on and as of such date.
 
(b)           Covenants Performed. Seller shall have performed and complied in
all material respects with the covenants, agreements and conditions required to
be performed or complied with by them hereunder on or prior to the date of the
Closing.
 
(c)           Deliveries By Seller.  At the Closing, Seller shall deliver, or
cause to be delivered, to Purchaser, the following:
 
(i)           a duly executed Secured Party Bill of Sale, in form and substance
satisfactory to Purchaser and Seller, transferring the rights of the Companies
in the Purchased Assets to Purchaser, free and clear of any subordinate Liens to
the extent provided in UCC Section 9-617, together with a transfer statement (as
defined in the UCC) signed by Seller;

 
- 8 -

--------------------------------------------------------------------------------

 



(ii)           a duly executed letter of direction to the Companies, in form and
substance satisfactory to Purchaser and Seller, directing the Companies to
immediately deliver possession of the Purchased Assets to Purchaser;


(iii)           a receipt duly executed by Seller evidencing payment of the
Purchase Price;


(iv)           a certificate, dated the Closing Date, signed by Seller
certifying as to Seller’s compliance with clauses 5.1 (a) and (b) above; and


(v)           such other instruments or documents as Purchaser reasonably may
request to fully effect the transfer of the Purchased Assets and to confer upon
Purchaser the benefits contemplated by this Agreement, including, without
limitation, such title transfer documents, mortgage and lien releases,
registration instruments and other documents as may be necessary to convey to
Purchaser debtor’s rights in the Purchased Assets.


(d)           Assignment Agreement.  All conditions to the closing of the
transactions contemplated by the Assignment Agreement shall have been waived or
satisfied, and the transactions contemplated by the Assignment Agreement shall
be consummated simultaneously with the transactions contemplated hereby.
 
(e)           No Injunction.  The consummation of the Transactions contemplated
hereby shall not violate any order, decree or judgment of any court or
governmental body having competent jurisdiction.
 
(f)           Actions and Proceedings.  Prior to the Closing, all actions,
proceedings, instruments and documents required to carry out the Transactions
contemplated hereby or incident hereto and all other legal matters required for
such Transactions shall have been reasonably satisfactory to counsel for
Purchaser.
 
(g)           Continuous Operation.  From the date of this Agreement through the
Closing Date, the Companies shall have continued to operate the Business in the
ordinary course, consistent with current practices, including, without
limitation, to service the Purchased Routes, to operate the Purchased Stores and
the Purchased Facilities and to maintain the Conveyed Assets.
 
(h)           Acknowledgments.  At or prior to the Closing, the Companies and
Charlesbank Capital Partners, LLC (“Charlesbank”), in its capacity as agent for
the purchasers under that certain Note Purchase Agreement dated February 16,
2007 between the purchasers, Holding, and Charlesbank, shall acknowledge in
writing (in form and substance reasonably satisfactory to Purchaser) that the
Transactions contemplated hereby are commercially reasonable and that the
Purchase Price is adequate, fair and reasonable.  The Companies and Charlesbank
(as agent) shall also have waived in writing any rights of redemption they may
have with respect to the Purchased Assets.
 

 
- 9 -

--------------------------------------------------------------------------------

 

(i)           Credit Documents.  Purchaser shall have received evidence
reasonably satisfactory to it that Seller has the right, and has been duly
authorized under, the Credit Documents to enter into this Agreement and
consummate the Transactions.
 
5.2.           Conditions to Obligations of Seller.  Unless waived in writing by
Seller, the obligation of Seller hereunder to consummate the Transactions is
subject to the satisfaction at or prior to the Closing of the following
conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties contained in Article 3 shall be true and accurate in all material
respects on and as of the date of the Closing with the same effect as though
made on and as of such date.
 
(b)           Covenants Performed.  Purchaser shall have performed and complied
in all material respects with the covenants, agreements and conditions required
to be performed or complied with by it under this Agreement on or prior to the
date of the Closing.
 
(c)           Deliveries By Purchaser.  At the Closing, Purchaser and Parent
shall deliver, or cause to be delivered, to Seller, the following:
 
(i)           the Purchase Price (including any amounts required to be paid to
the Seller in escrow), the Note and the Security Agreement, each duly executed
by Purchaser, and the Pledge Agreement and Guaranty, each duly executed by the
Parent;


(ii)           a certificate from the Secretary of Purchaser attesting to the
incumbency of the officers of Purchaser signing the Transaction documents, to
Purchaser’s organizational documents and to the resolutions of Purchaser’s
authority regarding the execution, delivery and performance of this Agreement
and the other Transaction documents to which Purchaser is a party and the
authority of the officers of Purchaser to execute the same.


(iii)           a certificate from the Secretary of Parent attesting to the
incumbency of the officers of Parent signing the Transaction documents, to the
Parent’s organizational documents and to the resolutions of Parent’s authority
regarding the execution, delivery and performance of this Agreement, the
Guaranty and the Pledge Agreement and the other Transaction documents to which
Parent is a party and the authority of the officers of Parent to execute the
same.


(iv)           a good standing certificate for Purchaser from the Secretary of
State of California; and


(v)           a good standing certificate for Parent from the Secretary of State
of Delaware;



 
- 10 -

--------------------------------------------------------------------------------

 

(vi)           evidence satisfactory to Seller that the Parent has secured the
Guaranty with a perfected security interest in the capital stock of Purchaser by
delivering the original certificates and signed stock powers to Setal 2,LLC; and


(vii)           such other instruments or documents as Seller reasonably may
request to fully effect the transfer of the Purchased Assets and to confer upon
Seller the benefits contemplated by this Agreement.


(d)           No Injunction.  The consummation of the Transactions contemplated
hereby shall not violate any order, decree or judgment of any court or
governmental body having competent jurisdiction.
 
(e)           Intercreditor Agreement.  Seller shall have entered in an
intercreditor agreement, in form and substance satisfactory to Seller, with the
Purchaser, Parent, and the party holding a first priority security interest in
the Collateral, with respect to certain matters relating to such Collateral,
providing, among other things, (1) limits the maximum amount of first lien debt
issued by Purchaser to $1,500,000; (2) allows Seller to foreclose on Collateral
sixty (60) days after default unless senior lender diligently pursues its
enforcement rights against Collateral; and (3) allows Seller the unfettered
right to pursue other right and remedies against Purchaser and Parent after
default under the Note and related documents.
 
(f)           Credit Documents.  Purchaser shall have executed and delivered to
Seller the Note and Security Agreement, and Parent shall have executed and
delivered to Seller the Guaranty and Pledge Agreement.
 
(g)           First Lien Loan Documents.  Purchaser shall have furnished the
Seller, on the Closing Date, a complete set of fully executed loan documents
relating the first lien loan to the Purchaser, including without limitation a
stock pledge agreement and amendment to the first lien security agreement..
 
Seller’s delivery of the Secured Party Bill of Sale and receipt for the Purchase
Price shall be deemed to evidence Seller’s agreement that all conditions set
forth in this Article 5 are satisfied or deemed waived.
 
ARTICLE 6
TERMINATION
 
6.1.           Termination.  This Agreement and the Transactions contemplated
hereby may be terminated at any time prior to the Closing:
 
(a)           by mutual written consent of Purchaser and Seller;
 
(b)           by Purchaser, if Seller shall have breached or failed to perform
in any material respect any of its obligations, covenants or agreements under
this Agreement, or if any of the representations and warranties of Seller set
forth in this Agreement shall not be true and correct to the extent set forth in
Article 2, and such breach, failure or misrepresentation is not cured to
Purchaser’s reasonable satisfaction within 10 days after Purchaser gives Seller
written notice identifying such breach, failure or misrepresentation;
 

 
- 11 -

--------------------------------------------------------------------------------

 

(c)           by Seller, if Purchaser shall have breached or failed to perform
in any material respect any of its obligations, covenants or agreements under
this Agreement, or if any of the representations and warranties of Purchaser set
forth in this Agreement shall not be true and correct to the extent set forth in
Article 3, and such breach, failure or misrepresentation is not cured to
Seller’s reasonable satisfaction within 10 days after Seller gives Purchaser
written notice identifying such breach, failure or misrepresentation;
 
(d)           by Purchaser, if the conditions set forth in Section 5.1 become
incapable of satisfaction;
 
(e)           by Seller, if the conditions set forth in Section 5.2 become
incapable of satisfaction;
 
(f)           by Purchaser or Seller, if the Closing shall not have occurred on
or before March 17, 2008 or such other date, if any, as Purchaser and Seller may
agree in writing.
 
(g)           by mutual agreement if the landlord for the premises at 3303
Airline Boulevard, Portsmouth, Virginia has not consented to the assignment of
such lease to Purchaser on or before the Closing Date.
 
(h)           this Agreement shall automatically terminate upon termination of
the Assignment Agreement.
 
6.2.           Effect of Termination.
 
(a)           If this Agreement is terminated under Section 6.1, all further
obligations of each party to the other will terminate without further liability
of any party, except to the extent that any party has breached its obligations
under this Agreement.
 
(b)           The obligations of Purchaser under Section 4.2 shall survive the
termination of this Agreement for a period of eighteen (18) months.
 
ARTICLE 7
INDEMNIFICATION
 
7.1.           Survival of Representations and Warranties; Indemnification.
 
(a)           The representations and warranties of Seller and Purchaser
contained in this Agreement, or in any certificate or other instrument delivered
in connection herewith, shall survive the Closing and shall expire upon the
first to occur of (x) six (6) months after the Closing Date, or (y) the date the
Note is paid in full, provided that if any party hereto, before the expiration
date of a representation or warranty given by another party hereto, delivers to
such other party in good faith a written notice alleging a bona fide breach of
such representation or warranty with sufficient detail to identify the claim and
the amount of the indemnity being sought, the applicable representation or
warranty shall survive until, but only for purposes of, the resolution of the
matter covered by such notice. Any amounts under the Note not subject to bona
fide set-off claims as herein provided shall be paid in full on the scheduled
maturity date of the Note.  If the Purchaser shall fail to timely pay all
amounts due as described in the preceding sentence, all rights of set-off
against the Note, including any pending claims, shall be extinguished
automatically, and the Purchaser shall have no further rights under Article 7.
 

 
- 12 -

--------------------------------------------------------------------------------

 

(b)           From and after the date hereof, and at all times subject to (e)
below, Seller shall defend, indemnify and hold harmless Purchaser (each a
“Purchaser Indemnified Party”) from, against and in respect of any and all
claims, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies (including, without limitation, interest, penalties and
reasonable attorneys’ fees) (“Losses”), that such Purchaser Indemnified Party
may incur, sustain or suffer resulting from or arising out of (i) any breach of
or any inaccuracy in any representation or warranty of Seller contained in this
Agreement, or any other certificate or other document delivered by Seller
pursuant to this Agreement, or in any Schedule or Exhibit hereto or thereto,
and/or (ii) any breach or failure to perform any covenant or agreement of Seller
contained in this Agreement, and/or (iii) the reasonable legal costs and
expenses incurred by Purchaser attributable to claims brought against the
Purchaser by the following parties: Wharton’s Inc., Clothing Care, Inc., and
William J. Griggs, Jr., seeking to: (1) enjoin the purchaser from operating
business or dispose of its assets; (2) attach or encumber any Purchased Assets
or Conveyed Assets (as that term is defined in the Assumption Agreement) or any
proceeds generated by the Purchaser in operating its businesses in Virginia, or
(3) avoid the transactions effected by this Agreement or the Assignment
Agreement; provided that, subject to Section 7.1(e) below, the sole recourse of
each Purchaser Indemnified Party with respect to claims under (i), (ii) and
(iii) above shall be against the Note (as described in Section 7.1(d) below).
 
(c)           From and after the date hereof, Purchaser shall defend, indemnify
and hold harmless Seller (each a “Seller Indemnified Party”) from, against and
in respect of any and all Losses that such Seller Indemnified Party may incur,
sustain or suffer resulting from or arising out of (i) any breach of or any
inaccuracy in any representation or warranty of Purchaser contained in this
Agreement, or any other certificate or other document delivered by Purchaser
pursuant to this Agreement, or in any Schedule or Exhibit hereto or thereto,
and/or (ii) any breach or failure to perform any covenant or agreement of
Purchaser contained in this Agreement, provided that the liability of the
Purchaser with respect to such indemnity shall not exceed $1,000,000 in the
aggregate, if the Transactions contemplated hereby have closed, and any claims
asserted by the Purchaser under Section 7.1(a) are bona fide and made in good
faith.
 
(d)           In the event that any Purchaser Indemnified Party shall have
incurred, sustained or suffered any Loss with respect to which it is entitled to
be indemnified under Section 7.1(b) above, the sole recourse of such Purchaser
Indemnified Party (subject to Section 7.1(e) below) shall be for Purchaser to
set-off the full amount of such Loss against the unpaid principal amount the
Note, in which event the Note shall be deemed to be automatically amended
accordingly.  In addition, Purchaser shall have the right to set-off against the
unpaid principal amount of the Note the full amount of the Losses arising as a
result of breaches by the Companies under Section 3(c) and Section 9(f)(iv) of
the Assignment Agreement, in which event the unpaid principal Note shall be
deemed to be automatically amended accordingly.  For the avoidance of doubt, no
offsets against the Note contemplated by the previous sentence can be effected
for claims asserted after the scheduled maturity date of the Note.  Upon
transfer by the Companies or their designees of the zoots.com web-site and 800
number in compliance with Section 9(f)(iv) of the Assignment Agreement, the
Purchaser shall have no right of set-off against the Note with respect to such
Section 9(f)(iv).  In addition, subject to Section 7.1(e) below, the sole
recourse of each Purchaser Indemnified Party with respect to claims under this
Section 7.1(d) shall be against the Note.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(e)           Except as hereinafter provided, Purchaser’s sole remedy with
respect to this Article 7 shall be to offset any Losses against the then
outstanding principal balance of the Note (as the same may be reduced under
Section 1.7 hereof), and there shall be no other recourse against Seller.  If,
however, the Seller elects to collect upon the Note on the scheduled maturity
date, and Parent has paid the Note without effecting one or more of the set-offs
that it was entitled to make under this Article 7, notwithstanding anything
contained herein to the contrary, the Seller shall be liable to make indemnity
payments to Purchaser under this Article 7 up to an aggregate maximum amount
equal to the outstanding principal amount paid in cash by the Purchaser to
Seller on account of the Note.  The limitation on the Seller’s liability under
this Section 7.1 will terminate automatically if the Seller has asserted claims
under Section 7.1(c) that are not bona fide and made in good faith.
 
(f)           All disputes arising under Section 7.1 of this Agreement
(including the scope of this agreement to arbitrate) shall be resolved by
binding arbitration which shall be administered by AAA in accordance with AAA’s
Commercial Arbitration Rules.  The arbitration shall be conducted and the award
shall be rendered in New York, New York or such other place as the parties to
the arbitration agree before a single arbitrator that is mutually
designated.  Each arbitrator shall be a retired judge or a practicing attorney
with no less than fifteen (15) years of experience in arbitration and in
commercial law. The arbitrator shall be required to follow the law of the
Commonwealth of Massachusetts and the provisions of this Agreement.  For
purposes of this Section 7.1, Seller and Parent shall be considered the same
party to a dispute.  The arbitration shall be commenced not later than
forty-five (45) days after the scheduled maturity date of the Note, and must be
completed within forty-five (45) days of the arbitration’s commencement.  The
failure to timely commence and prosecute such arbitration in accordance with
this provision shall serve as a bar to any set-off or other recovery hereunder.
 
7.2.           Expenses.  The parties hereto agree that expenses under Section
7.1 hereof, shall be borne and paid as follows:
 
(a)           The fees and expenses of the arbitrator shall be borne one-half by
Purchaser and one-half by Seller.  The Purchase shall pay such fees, and the
principal amounts due under the Note shall be reduced by the portion paid on
behalf of Seller.
 
(b)           If a party asserts a claim under and in accordance with Section
7.1, and is awarded at least 75% of the amount of its claim, the losing party
shall pay the claimant the lesser of (x) the claimant’s actual costs and
expenses for pursuing the claim, and (y) $50,000 within ten (10) days of the
arbitrator’s decision.
 
(c)           If a party asserts a claim under and in accordance with Section
7.1, and is awarded less than 75% of the amount of its claim but more than 35%
of such claim, each party shall bear its own actual costs and expenses.
 

 
- 14 -

--------------------------------------------------------------------------------

 

(d)           If a party asserts a claim under and in accordance with Section
7.1, and is awarded less than 35% of the amount of its claim, the claimant shall
pay the other party the lesser of (x) the other party’s actual costs and
expenses for defending the claim, and (y) $50,000 within ten(10) days of the
arbitrator’s decision.
 
(e)           If the prevailing party is the Purchaser, the Purchaser shall off
set the expense reimbursement against any amounts due Seller under the Note.  If
the amount due from the Seller exceeds amounts owing to it under the Note after
giving effect to the set-off, the Seller shall pay the Purchaser any amount due
Purchaser within ten (10) days after the arbitrator’s decision.  The Purchaser
shall provide satisfactory documentation of its fees and expenses
contemporaneously with the exercise of set-off or within five (5) days after the
arbitrator’s decision.
 
(f)           If the prevailing party is the Seller, the Purchaser shall pay the
Purchaser any amount due Purchaser within ten (10) days after the arbitrator’s
decision, including, without limitation, any amounts due under the Note..  The
Seller shall provide satisfactory documentation of its fees and expenses or
within five (5) days after the arbitrator’s decision..
 
(g)           If the Purchaser fails to pay any amounts then due under the Note
within within ten (10) days after the arbitrator’s decision, interest shall
commence to accrue on the amounts due under the Note at the Default rate set
forth therein until paid in full.
 
ARTICLE 8
MISCELLANEOUS
 
8.1.           Notices.  All notices, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered in
person, by e-mail or fax, by United States mail, certified or registered with
return receipt requested, or by a nationally recognized overnight courier
service, or otherwise actually delivered:
 
(a)           if to Seller, to:
 
Robert Hornstein
NewStar Financial, Inc.
500 Boylston Street
Boston, MA 02116


with a copy (which shall not constitute notice) to:


Mark Fogel
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
 

 
- 15 -

--------------------------------------------------------------------------------

 

(b)           if to Purchaser, to:
 
U.S. Dry Cleaning Corp.
4040 MacArthur Blvd., Suite 305
Newport Beach, CA 92660
Telecopier:  (949) 863-9657
Attn.:  Mr. Robert Y. (Robbie) Lee, Chief Executive Officer


with copies (which shall not constitute notice) to:
 
Levene, Neale, Bender, Rankin & Brill L.L.P.
10250 Constellation, Suite 1700
Los Angeles, CA 90067
Telecopier:  (310) 229-1244
Attn.:  Mr. Martin Brill


and


Greenberg Traurig, LLP
The Met Life Building
200 Park Avenue, 15th Floor
New York, NY 10166
Telecopier:  (212) 801-6400
Attn.:  Spencer G. Feldman, Esq.
 
or at such other address as may have been furnished by such person in writing to
the other parties.  Any such notice, demand or communication shall be deemed
given on the date given, if delivered in person, e-mailed or faxed or otherwise
actually delivered, on the date received, if given by registered or certified
mail, return receipt requested or given by overnight delivery service, or three
days after the date mailed, if otherwise given by first class mail, postage
prepaid.
 
8.2.          Governing Law; Forum.  This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Massachusetts applicable to agreements executed and to be performed solely
within such Commonwealth.  Any judicial proceeding arising out of or relating to
this Agreement shall be brought in the courts of the Commonwealth of
Massachusetts, and, by execution and delivery of this Agreement, each of the
parties to this Agreement accepts the exclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each of the parties further agrees that a summons and
complaint commencing an action or proceeding in any of such courts shall be
properly served and shall confer personal jurisdiction if served to it at the
address and in the manner set forth in Section 8.1 or as otherwise provided
under the laws of the Commonwealth of Massachusetts.  This provision may be
filed with any court as written evidence of the knowing and voluntary
irrevocable agreement between the parties to waive any objections to
jurisdiction, to venue or to convenience of forum.  The foregoing consents to
jurisdiction and appointments of agents to receive service of process shall not
constitute general consents to service of process in the Commonwealth of
Massachusetts for any purpose except as provided above and shall not be deemed
to confer rights on any Person other than the respective parties to this
Agreement.
 

 
- 16 -

--------------------------------------------------------------------------------

 

8.3.          Amendments, Waivers. This Agreement may be amended or modified
only with the written consent of Purchaser and Seller.  No waiver of any term or
provision hereof shall be effective unless in writing signed by the party
waiving such term or provision.  No failure to exercise or delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights provided hereunder are cumulative and not
exclusive of any rights, powers or remedies provided by law.
 
8.4.          Expenses.  Except as otherwise expressly set forth herein, all
legal and other costs and expenses incurred in connection with this Agreement
and the Transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.
 
8.5.          Successors and Assigns. This Agreement, and all provisions hereof,
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, provided that this Agreement may not be assigned
by any party without the prior written consent of the other parties hereto
except that this Agreement may be assigned by Purchaser to any of its Affiliates
or to any Person financing or acquiring a material portion of the assets,
business or securities of Purchaser, whether by merger, consolidation, sale of
assets or securities or otherwise.
 
8.6.          Entire Agreement. This Agreement, the attached exhibits and
schedules, and the other agreements, documents and instruments contemplated
hereby and thereby contain the entire understanding of the parties, and there
are no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof unless expressly
referred to herein.
 
8.7.          Counterparts.  This Agreement may be executed in one or more
counterparts, and with counterpart facsimile signature pages, each of which
shall be an original, but all of which when taken together shall constitute one
and the same Agreement.
 
8.8.          Headings.  The headings of Articles and Sections herein are
inserted for convenience of reference only and shall be ignored in the
construction or interpretation hereof.
 
8.9.          Further Assurances. Following the Closing, the parties will
execute and deliver such documents and take such other actions as may be
reasonably requested from time to time by Purchaser or Seller in order to fully
consummate the Transactions.
 
8.10.        Third Party Beneficiaries. Nothing in the Agreement shall be
construed to confer any right, benefit or remedy upon any Person that is not a
party hereto or a permitted assignee of a party hereto, except as otherwise
expressly set forth in this Agreement.
 
8.11.        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and the other
agreements and documents contemplated herein.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement or any other agreement or documents contemplated herein, this
Agreement and such other agreements or documents shall be construed as if
drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authoring any of the
provisions of this Agreement or any other agreements or documents contemplated
herein.
 

 
- 17 -

--------------------------------------------------------------------------------

 

8.12.        Schedules and Exhibits.  All Schedules and Exhibits to this
Agreement are an integral part of this Agreement and are incorporated herein by
reference in this Agreement for all purposes of this Agreement.  Information set
forth on any Schedule shall be deemed to qualify each other section of this
Agreement to which such information is applicable (regardless of whether or not
such other section is qualified by reference to a Schedule).  No information set
forth on any Schedule shall be deemed to broaden in any way the scope of
Seller’s representations and warranties.  Neither the specification of any
dollar amount in the representations and warranties contained in this Agreement
nor the inclusion of any item on a Schedule is evidence of or intended to imply
the materiality of such item for purposes of the Agreement, or that such item is
a disclosure required under the Agreement.  Any description of any agreement,
document, instrument, plan, arrangement or other item set forth in a Schedule is
a summary only and is qualified in its entirety by the terms of such agreement,
document, instrument, plan, arrangement or item, copies of which have been made
available to Purchaser.  No disclosure in any Schedule relating to any possible
breach or violation of any agreement, law or regulation shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred, or shall constitute an admission of liability to any third party.
 
8.13.        Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
8.14.        Severability. This Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
8.15.       Certain Taxes. All transfer, documentary, sales, use, real property
gains, stamp, registration, and other such Taxes and fees incurred in connection
with this Agreement shall be paid by Seller when due.
 


[Signature page follows]

 
- 18 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a sealed instrument as of the date first above written.
 
 

 
NEWSTAR FINANCIAL, INC., as
   Administrative Agent and Lender




By:  /s/ Robert Hornstein                           
Name:     Robert Hornstein
Title:     Managing Director




USDC PORTSMOUTH, INC.




By:                                                                           
Name:
Title:




U.S. DRY CLEANING CORPORATION
 
By:                                                                       
Name:
Title:

 
 


The undersigned, being the sole stockholder of USDC Portsmouth, Inc., Purchaser
named in, and party to, the foregoing Agreement, hereby unconditionally
guarantees the timely payment and performance by such Purchaser of its
obligations under the foregoing Agreement, and agrees that such guarantee shall
not in any manner be affected or impaired by (a) any amendment or modification
of the Agreement or any other Transaction Documents, (b) any waiver or
indulgence granted or permitted under any of the Transaction Documents, (c) any
bankruptcy, insolvency, reorganization or other such proceeding at any time
against Purchaser, or (d) any other fact, event, circumstance or condition which
might constitute a legal or equitable defense to the obligations of a guarantor.
 
 

 
U.S. DRY CLEANING CORPORATION
 
By:                                                                           
Name:
Title:

 
 





 
- 19 -

--------------------------------------------------------------------------------

 



Schedule 1.1
 
Secured Party Sale Agreement date as of March 21, 2008
Among
Newstar Financial, Inc, as Administrative Agent, as Seller
and
USDC Portsmouth, Inc, as Purchaser, and U.S. Dry Cleaning Corporation
 
PURCHASED ASSETS


Each Company’s right, title and interest in tangible and intangible property and
assets of such Company used in the operation of the business of such Company at
those locations and zip codes identified described below (the “Portsmouth
Locations”):


(a)           all tangible personal property, including without limitation, all
goods, inventory (including, without limitation, all merchandise, raw materials,
work in process, finished goods and supplies), machinery, equipment (subject to
the rights of any equipment lessor in such equipment), tools, furniture,
fixtures (other than any fixtures that are deemed to be real estate requiring a
filing with local land records), office supplies, computers and associated
equipment (subject to the rights of any equipment lessor in such equipment) used
in the operation of the business of the Company and located at any of the
Portsmouth Location;


(b)           all rights and privileges under all authorizations, permits,
licenses and franchises issued, granted or licensed to any Company for the
operation of its business at each Portsmouth Location to the extent such rights
and privileges constitute general intangibles;


(c)           the entire goodwill of the business of each Company associated
exclusively with the operation of the Portsmouth Locations; and


(e)           all other personal property of each Company, including, without
limitation, all accounts, accounts receivable, all lists, data, other general
intangibles and other documents and papers relating exclusively to the operation
of the business at the Portsmouth Locations, and all financial books and records
and other books and records relating exclusively to the business of each Company
at the Portsmouth Locations.


Notwithstanding the foregoing, the “Applicable Collateral” shall not include the
Excluded Assets.
 
Portsmouth Locations
 

 
Store #
 
Street Address
City
State
Zip
               
17
Lynnhaven, VA
1165 Lynnhaven Pkwy
Lynnhaven
VA
   
18
Chesapeake Sq, VA
4101 Portsmouth Blvd
Chesapeake
VA
   
19
Great Bridge, VA
213 South Battlefield Blvd
Chesapeake
VA
   
20
Cypress Point, VA
925 Diamond Springs Road
Cypress Point
VA
   
23
Pembroke, VA
4421 Virginia Beach Blvd
Pembroke
VA
   
35
Kempsville, VA
5401 Indian River Rd
Indian River
VA
   
37
Great Neck, VA
1416 North Great Neck Rd
Great Neck
VA
   
41
NAB - Little Creek VA
Building 3370 Gator Blvd
Norfolk
VA
   
46
Chesapeake (Greenbrier), VA
1412 Greenbrier Pkwy
Greenbriar
VA
   
55
Newport News, VA
12551 Jefferson Ave, Ste. 259
Newport News
VA
   
76
Dominion Mktplace.
910 Great Bridge Blvd.
Chesapeake
VA
   
Plant
   
Portsmouth, VA
3303 Airline Blvd.
Portsmouth
VA
 



 